Case 2:21-cv-02550-SHL-atc Document 34 Filed 09/15/21 Page 1 of 2                      PageID 376




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION

 SHELBY COUNTY, TENNESSEE,                         )
                                                   )
         Plaintiff,                                )
 v.                                                )
                                                   )
                                                             Case No. 2:21-cv-02550-SHL-atc
 GOVERNOR BILL LEE, in his official                )
 Capacity as GOVERNOR OF THE STATE                 )
 OF TENNESSEE,                                     )
                                                   )
         Defendant.                                )

      ORDER GRANTING PLAINTIFF’S UNOPPOSED MOTION FOR LEAVE TO FILE
                              EXCESS PAGES


        Before the Court is Plaintiff Shelby County, Tennessee’s (“Shelby County”) Motion for

Leave to File Excess Pages, filed on September 15, 2021. (ECF No. 33.) The Local Rules

provide that reply memoranda for motions shall not exceed five (5) pages in length without prior

court approval. L.R. 7.2(e). Plaintiff requests leave to exceed the page limit in its Reply in

Support of its Motion for Preliminary Injunction (ECF No. 23) by filing a brief not to exceed

twenty (20) pages. In support of its Motion, Plaintiff states that Governor Lee's Response

“challenges both Shelby County's Article III standing and the plausibility of its claims,” which

raises issues similar to what would be raised in a dispositive motion under Federal Rule of Civil

Procedure 12(b). Plaintiff argues that, because Plaintiff would have twenty (20) pages to rebut

such issues in a dispositive motion, it requests the same limitation on its Reply brief “to

adequately and fully respond to the facial challenges to its claims.” Defendant does not oppose

the Motion.

        Finding good cause, the Court GRANTS this motion. Plaintiff may file a response in

excess of five (5) pages but may not exceed twenty (20) pages.
Case 2:21-cv-02550-SHL-atc Document 34 Filed 09/15/21 Page 2 of 2   PageID 377




      IT IS SO ORDERED, this 15th day of September, 2021.


                                             s/ Sheryl H. Lipman
                                             SHERYL H. LIPMAN
                                             UNITED STATES DISTRICT JUDGE




                                         2
